Citation Nr: 1526485	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-28 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for fungus of the groin area, including as due to herbicide exposure.

2.  Entitlement to service connection for actinic keratoses (claimed as skin condition around the face area), including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to March 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Huntington, West Virginia RO in January 2011 (which found that new and material evidence had not been submitted to reopen a claim of service connection for fungus of the groin area) and in August 2012 (which denied service connection for actinic keratoses).

The issues of service connection for fungus of the groin area (on de novo review) and service connection for actinic keratoses are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  A September 2006 rating decision denied the Veteran's claim of service connection for fungus of the groin, based on findings that no permanent residual or chronic disability was shown by the service records or demonstrated by the evidence following service. 

2.  Following the submission of additional evidence, a September 2007 rating decision confirmed and continued the previous denial of service connection for fungus of the groin area, based on findings that the medical evidence of record failed to show this disability had been clinically diagnosed.  The Veteran initiated an appeal to this decision and timely filed a substantive appeal; however, before the matter came before the Board, he withdrew his appeal in June 2010.

3.  Evidence received since the September 2007 rating decision includes VA treatment records showing a current chronic disability; relates to an unestablished fact necessary to substantiate the claim of service connection for fungus of the groin area; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for fungus of the groin area may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the benefit claimed (reopening the claim of service connection for fungus of the groin area) is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

A September 2006 rating decision denied the Veteran's claim of service connection for fungus of the groin, based on findings that no permanent residual or chronic disability was shown by the service records or demonstrated by the evidence following service.  He submitted new and material evidence within one year of the decision.

A September 2007 rating decision confirmed and continued the previous denial of service connection for fungus of the groin area, based on findings that the medical evidence of record failed to show this disability had been clinically diagnosed.  The Veteran initiated an appeal to this decision and timely filed a substantive appeal; however, before the matter came before the Board, he withdrew his appeal in June 2010.  The decision is therefore final.

Generally, when the RO denies a claim, and the appellant does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The evidence of record at the time of the September 2007 rating decision included the Veteran's service treatment records (STRs), copies of letters the Veteran wrote to his wife during service, VA treatment records, and lay statements from the Veteran.

The Veteran's STRs reflect that in October 1966, he was treated for tinea cruris and prescribed ointment.  On February 1969 service separation examination, the Veteran's skin was normal on clinical evaluation, and no rashes were noted; on a contemporaneous report of medical history, the Veteran reported a history of skin diseases and noted "previous fungus - feet".

The Veteran submitted a copy of a letter he wrote to his wife in October 1966 describing the heat rash he was experiencing and stating that the medic gave him foot powder to treat it.

On May 2005 treatment, the Veteran was noted to have eczema and a red rash characteristic of a yeast infection in the left groin; the assessment was tinea cruris of the left groin, and Lamisil cream was prescribed.  On December 2005 treatment, the Veteran had tinea cruris that had improved with use of Lamisil cream.

On January 2006 treatment, the Veteran reported a one week history of a painful rash to his right side, with no history of the same.  Physical examination showed erythematous clusters of some papules, few vesicles, and no open lesions or drainage, herpetiform in appearance.  The diagnostic impression was herpes zoster.

Evidence received since the September 2007 rating decision consists essentially of VA treatment records reflecting ongoing treatment for various skin conditions, VA examinations, medical statements, and lay statements from the Veteran, his wife, and a friend/fellow service member.

In August 2008, the Veteran's wife submitted a statement in which she recalled the letters the Veteran wrote to her while he was in Vietnam, describing the conditions of working long shifts in temperatures over 100 degrees with little access to clean water.  She stated that, in the early 1970s, she noticed the Veteran using baby powder on his groin area after he bathed; he later used Gold Bond powder and other over-the-counter medicines.  She stated that he told her he got a recurring rash while in Vietnam.  She stated that when the over-the-counter medicines no longer helped, he sought VA treatment and was prescribed Lamisil.

On September 2008 VA examination, the Veteran reported that he developed jungle rot in Vietnam and had had problems ever since.  He reported that he would be out and on equipment in 100+ degree weather, and he would go for more than 30 days without a shower in the head.  He stated that being on a bulldozer all the time was filthy given the work he was doing, including demolition and burning down huts.  He reported having red, irritated itchy skin that would come and go and was worse with heat.  He reported using Lamisil cream at night time, about two weeks out of the month, constantly over the previous 12 months.  On physical examination, no rash was present at that time.  The diagnosis was recurrent tinea cruris by history, no rash on examination.  The examiner noted that the Veteran was treated for tinea cruris in the military but, since there was no rash on examination, no opinions could be offered.

In November 2008, the Veteran submitted a buddy statement from an individual who served with him in Vietnam, who stated that the Veteran suffered from "jungle rot" in service and still does today.

The Veteran submitted December 2009 and March 2010 statements from a registered nurse, M.B., who stated in December 2009 that, at least three years earlier, she had noticed a large lesion on his left cheek.  She stated that the Veteran reported it had appeared several weeks prior, and he complained of tenderness and itching.  She advised the Veteran to seek immediate medical help, and he was given creams to apply daily; she stated that the lesion took several weeks to heal.  She stated that the Veteran was told to stay out of the sun, but he is a heavy equipment operator and works outside.  She stated that it was a long healing process in treating the lesion.  In March 2010, the nurse stated that she had seen or been made aware of two skin conditions with the Veteran since his discharge from service: the skin condition around his face, forehead, and cheek that had recurred over the years; and the rash or "fungus" to the groin.

On January 2010 Agent Orange exam, the Veteran denied being involved with handling or spraying Agent Orange.  He reported that he was directly sprayed and he was in recently sprayed areas.  He was unsure if he was exposed to other herbicides or if he ate foot or drink that could have been sprayed.  He reported having a rash to the groin, but a skin examination was negative for any rash.

On June 2010 VA examination (pursuant to the withdrawn appeal from the September 2007 rating decision), the Veteran reported having had a groin rash (tinea cruris) since 1966.  He reported being treated in the military with foot powder but the rash had never gone away.  He reported the heat on the equipment would aggravate the condition and he had to stop wearing underwear.  He reported that since he quit working, the rash had been much better, as he is not sitting on the equipment in the heat.  He reported using over-the-counter miconazole cream once a day when the rash is present, most recently about one week earlier, and for greater than 6 weeks in the previous 12 months.  On physical examination none of the exposed areas were affected and less than 5 percent of the total body area was affected; upon inspection, there was no groin rash present.  The diagnosis was a normal skin exam with a history of tinea cruris.  

The VA examiner opined that the Veteran's tinea cruris is less likely as not (less than 50/50 probability) caused by or a result of in-service findings.  The examiner explained that there was no rash on the present examination or on the 2008 examination; there was no evidence in the medical records that the Veteran had had a rash since 2005; the Veteran was treated in 1966 for tinea with no indication of a recurring rash on his discharge history form or physical exam; and there is no evidence of a rash from 1966 to 2005.  The examiner stated that tinea cruris (jock itch) is a special form of tinea corporis involving the crural fold, and it is far more common in men than women.  The examiner explained that the disease often begins after physical activity that results in copious sweating, and the source of the infecting fungus is usually the patient's own tinea pedis.  The examiner added that obesity predisposes to tinea cruris.  The examiner opined that the Veteran's tinea was appropriate treated in the military with both powder and ointment, as well as being advised to keep the area clean; the examiner opined that there is no evidence in the medical records or on the two VA examinations that the Veteran has a chronic tinea as a result of this.

On May 2012 treatment, the Veteran complained of a groin rash of two days, which he stated has occurred intermittently since 1969; the diagnostic impression was candidiasis.  On June 2012 dermatology consult, the Veteran's groin was noted to be erythematous with moist patches; the assessment was candidiasis.  On February 2014 treatment, various sized plaques located on the groin were assessed as a large flare of inverse psoriasis.

Because service connection for fungus of the groin area was previously denied based on findings that the medical evidence of record failed to show the disability had been clinically diagnosed, evidence of current disability would be new and material.

The treatment records reflecting treatment for a current skin disability of tinea cruris are new and they are material evidence.  Consequently, the Veteran has offered evidence which relates to an unestablished fact necessary to substantiate the claim of service connection for fungus of the groin area and raises a reasonable possibility of substantiating the claim.  It is now well-established that the standard for reopening is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim of service connection for fungus of the groin area may be reopened.


ORDER

The appeal to reopen a claim of service connection for fungus of the groin area is granted.





REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his reopened claim.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

The Veteran contends that he has had a constant and chronic skin condition since service, consisting of recurring bouts of a groin rash, as well as a skin condition with lesions around his face, forehead, and cheeks that has also recurred over the years.  The Veteran has stated (and is competent to observe) that he has had various skin symptoms since his separation from service.  Given the lay statements from the Veteran and his wife that he has experienced continuous symptoms since service, along with the current evidence of disability, additional examination is needed.  The questions presented (whether the record supports the Veteran's allegations of continuous skin conditions, and whether such disabilities are related to service) are medical questions, and an examination to secure opinions that address these questions is necessary.

Finally, relevant VA evaluation or treatment records may be outstanding.  VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for the skin disabilities at issue.  

2.  Thereafter, the AOJ should arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of any skin disabilities found.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each skin disability found.

(b) As to each disability diagnosed, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service? and 

(c) As to each disability diagnosed, is it at least as likely as not (a 50% or greater probability) related to the postservice symptoms reported by the Veteran?  

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the Veteran's claims for service connection for skin disabilities.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


